DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 17 recite “one or more approximated positions” and also a first and a second approximated position. It is at least unclear to examiner if the “one or more” are the same approximated positions as the first and second approximated positions, or a separate set of approximated positions. Furthermore, if the approximated positions are the same, it is unclear to examiner how, if the one or more approximated position is “one” of the one or more approximated positions, can there be a first and second approximated position. Examiner suggests amending such that the first and second approximated positions are of the one or more approximated positions, and further that the one or more approximated positions is two or more approximated positions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture (US 2016/0038225) in view of Joseph (US 2015/0297288).
Regarding claim 1, Couture teaches a forceps (10’ as in Fig. 2), comprising:
at least one shaft having an end effector attached at a distal end thereof (12a-b), the end effector including first and second jaw members (jaw members 110’ and 120’), at least one jaw member moveable about a pivot relative to the other jaw member from a position wherein the first and second jaw members are spaced relative to one another to one or more approximated positions wherein the first and second jaw members cooperate to grasp or seal tissue (jaw 110’ pivots about 120’ via pivot 103’ as in par. [0037] from an open position to a closed position to grasp tissue), each jaw member including a distal tissue engaging surface and a proximal tissue engaging surface (distal engaging surface closer to the distal tip and proximal surface proximal to the distal tip); and
a stop member disposed on the first jaw member and extending therefrom (418 as in Fig. 7 and par. [0053]), the stop member configured to complement a corresponding step feature defined within the second jaw member (428 to complement 418 as in par. [0053]),
when the first and second jaw members move from the spaced position to a first approximated position, the distal tissue engaging surfaces of the first and second jaw members cooperate to engage tissue for grasping or dissection (jaw may close to grasp tissue as in par. [0057], where tissue would have a thickness such that the jaws would not fully close), and
wherein when the first and second jaw members are further moved from the first approximated position to a second approximated position, the stop member bottoms out within the step feature and biases the distal tissue engaging surfaces of the first and second jaw members to form a gap therebetween for sealing purposes (par. [0054] 418 and 428 close to define a minimum gap distance, such that tissue may be treated).Couture is silent regarding wherein the first and second jaw members are tip biased at the distal tissue engaging surfaces.However, Joseph teaches manufacturing jaws to set a tip bias between the jaw members (par. [0048] with an alignment spacer 500 to set a tip bias as in Fig. 5).It would have been obvious to one of ordinary skill in the art to modify Couture with a tip bias as in Joseph using an alignment spacer, as a way to meet manufacturing tolerances as in par. [0007] of Joseph.
Regarding claim 2, Couture teaches wherein at least one of the distal tissue engaging surfaces of at least one of the jaw members includes a mechanical feature to facilitate dissection or grasping (edges 419).
Regarding claim 3, Couture teaches wherein the mechanical feature is selected from a group consisting of ridges, teeth, tapering, bulbous tips, and contoured outer peripheral surfaces (419 are the ridges of 418).
Regarding claim 4, Couture teaches wherein when the forceps is disposed in the first approximated position, the opposing distal tissue engaging surfaces of the first and second jaw members contact one another at least at the respective distal ends thereof (distal tissue engaging surface at the distal end of 418 contacts 428).
Regarding claim 5, Couture teaches wherein when the forceps is disposed in the first approximated position, the opposing proximal tissue engaging surfaces of the first and second jaw members include a gap defined therebetween (gap as in par. [0048]).
Regarding claim 6, Couture teaches wherein when the forceps is disposed in the first approximated position, the stop member is configured to partially engage the step feature (par. [0055] some tissue sheared as 418 and 429 partially engage).
Regarding claim 7, Couture teaches wherein at least one of the first and second jaw members is adapted to couple to an energy source for sealing tissue (par. [0035]).
Regarding claim 11, Couture teaches wherein the gap between the distal tissue engaging surfaces when the first and second jaw members are disposed in the second approximated position is within the range of about 0.001 inches to about 0.006 inches (par. [0048]).
Regarding claims 12-13, Couture teaches wherein the stop member is configured to create a first gap between distal tissue engaging surfaces (418 creates a gap between the distal surfaces of 110 and 120) and a second gap between proximal tissue engaging surfaces when the first and second jaw members are disposed in the second approximated position (gap at a proximal end). Couture is not explicit between gap space differences.
Joseph further teaches wherein the first gap and the second gap are different (par. [0048] teaches a gap difference from the proximal to distal end).It would have been obvious to one of ordinary skill in the art to modify Couture with a tip bias as in Joseph using an alignment spacer, as a way to meet manufacturing tolerances as in par. [0007] of Joseph.
Regarding claims 12 and 14 in a different interpretation, Couture teaches wherein the stop member is configured to create a first gap between distal tissue engaging surfaces and a second gap between proximal tissue engaging surfaces when the first and second jaw members are disposed in the second approximated position (gap from 418 between 110 and 120).Couture further teaches wherein the first gap and the second gap are the same (Gap as the same as in par. [0054]).
Regarding claim 15, Couture teaches a pair of first and second shaft members (12a-b), each of the first and second shaft members supporting a respective first and second jaw member at a distal end portion thereof (12a-b support 110’ and 120’ respectively); and
a switch disposed on one of the first and second shaft members and a contact disposed on the other of the first and second shaft members, the switch and the contact cooperating to energize at least one of the first and second jaw members upon engagement thereof (activation switch 4’ as in par. [0038]).
Regarding claim 16, Couture teaches wherein movement of the first and second shaft members relative to one another correspondingly moves the first and second jaw members relative to one another from the spaced apart position to the first and second approximated positions (par. [0037] 12a-b move the jaw members 110’ and 120’ relative to each other) and wherein engagement of the switch and the contact occurs after the first and second shaft members are squeezed and the first and second jaw members are moved beyond the second approximated position (activation switch 4’ upon sufficient approximation of 12a-b).
Regarding claim 17, Couture teaches a forceps (10’), comprising:
a first shaft member and a second shaft member (12a-b), each of the first and second shaft members having a jaw member disposed at a distal end portion thereof (12a-b with jaw members 110’ and 120’ as in par. [0037]), the first and second shaft members moveable relative to one another to correspondingly move the first and second jaw members about a pivot from a position wherein the first and second jaw members are spaced relative to one another to one or more approximated positions wherein the first and second shaft jaw members cooperate to grasp or seal tissue (jaw 110’ pivots about 120’ via pivot 103’ as in par. [0037] from an open position to a closed position to grasp tissue), each jaw member including a distal tissue engaging surface and a proximal tissue engaging surface (distal engaging surface closer to the distal tip and proximal surface proximal to the distal tip);
a stop member disposed on the first jaw member and extending therefrom (418), the stop member configured to complement a corresponding step feature defined within the second jaw member (418 complement a step feature 428),
when the first and second jaw members move from the spaced position to a first approximated position, the distal tissue engaging surfaces of the first and second jaw members cooperate to engage tissue for grasping or dissection (jaw may close to grasp tissue as in par. [0057], where tissue would have a thickness such that the jaws would not fully close), and
wherein when the first and second jaw members are further moved from the first approximated position to a second approximated position, the stop member bottoms out within the step feature and biases the distal tissue engaging surfaces of the first and second jaw members to form a gap therebetween for sealing purposes (par. [0054] 418 and 428 close to define a minimum gap distance, such that tissue may be treated).Couture is silent regarding wherein the first and second jaw members are tip biased at the distal tissue engaging surfaces.
However, Joseph teaches manufacturing jaws to set a tip bias between the jaw members (par. [0048] with an alignment spacer 500 to set a tip bias as in Fig. 5).It would have been obvious to one of ordinary skill in the art to modify Couture with a tip bias as in Joseph using an alignment spacer, as a way to meet manufacturing tolerances as in par. [0007] of Joseph.
Regarding claim 18, Couture teaches wherein the gap between the distal tissue engaging surfaces when the first and second jaw members are disposed in the second approximated position is within the range of about 0.001 inches to about 0.006 inches (par. [0048]).
Regarding claims 19-20, Couture teaches wherein the stop member is configured to create a first gap between distal tissue engaging surfaces (418 creates a gap between the distal surfaces of 110 and 120) and a second gap between proximal tissue engaging surfaces when the first and second jaw members are disposed in the second approximated position (gap at a proximal end). Couture is not explicit between gap space differences.
Joseph further teaches wherein the first gap and the second gap are different (par. [0048] teaches a gap difference from the proximal to distal end).It would have been obvious to one of ordinary skill in the art to modify Couture with a tip bias as in Joseph using an alignment spacer, as a way to meet manufacturing tolerances as in par. [0007] of Joseph.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Joseph, in further view of Hart (US 2016/0143687).
Regarding claim 8, Couture teaches further comprising: first and second shaft members (12a and b), each of the first and second shaft members supports a corresponding one of the first and second jaw members at a respective distal end portion thereof (12a-b support jaw members 110’, 120’ respectively as in par. [0037]);
But is silent regarding a ratchet disposed on one of the first and second shaft members configured to maintain the jaw members in the second approximated position under a sealing pressure.However, Hart teaches a ratchet disposed on one of the first and second shaft members configured to maintain the jaw members in the second approximated position under a sealing pressure (par. [0041] a ratchet 32 to maintain position of the shaft member and thus the jaws).
It would have been obvious to one of ordinary skill in the art to modify Couture with the ratchet mechanism of Hart, allowing for locking the device into a set position and maintaining a pressure on tissue.
Regarding claim 9, Couture is not explicit wherein the ratchet maintains the sealing pressure between first and second jaw members within the range of about 3kg/cm^2 to about 15 kg/cm^2.
However, Hart teaches sealing pressure of a similar electrosurgical forceps device uses a tissue sealing range of about 7 to 13 kg/cm^2 (par. [0054]).It would have been obvious to one of ordinary skill in the art to modify Couture with the ratchet mechanism of Hart, allowing for locking the device into a set position and maintaining a pressure on tissue.
Regarding claim 10, Couture is not explicit, but Hart teaches wherein the other of the first and second shaft members includes a complementary mechanical interface that cooperates with the ratchet to maintain the first and second jaw members in the second approximated position (34 on the other shaft of the shaft with 32 to cooperate together as in par. [0041]).It would have been obvious to one of ordinary skill in the art to modify Couture with the ratchet mechanism of Hart, allowing for locking the device into a set position and maintaining a pressure on tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weisenburgh (US 2014/0135804) teaches forceps with teeth to grip tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794